Citation Nr: 0608902	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama. 

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2002.  At 
that time and subsequently, additional documentary evidence 
was received into the record.

In March 2004, the Board decided that the issue on appeal was 
an original claim for service connection, and then remanded 
it to the RO for further action.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of the claim and returned this matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the service connection claim on appeal for 
residuals of a back injury has been accomplished

2.  The veteran was first diagnosed with a low back disorder 
many years after service, and there is no competent evidence 
or opinion that any current disorder medically related to 
either an injury or disease during service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a low 
back disorder are not met.  38 U.S.C.A. §§  1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in September 2002.  The veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

The Board points out that the veteran's service medical 
records appear to be incomplete and may have been destroyed 
in a fire at the National Personnel Records Center (NPRC).  
The RO has made several attempts to locate these records, and 
has notified the veteran of the information needed to 
reconstruct medical data.  Although there is a service 
entrance examination report dated in October 1942, a service 
discharge examination report dated in October 1945, and 
several service medical documents, it appears that the 
veteran's service medical records may be incomplete.  
Furthermore, pursuant to the Board's remand instructions, the 
NPRC informed the RO most recently in November 2004 that the 
veteran's service medical records and surgeon general records 
could not be located, and they were probably fire related.  
In light of the NPRC's November 2004 response, the Board will 
decide the issue on appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability at issue on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

II.  Factual Background

The service medical records are completely negative for 
complaints, findings, or diagnoses of any lumbar spine 
disability.  On the October 1945 separation examination, the 
veteran denied a history of swollen or painful joints, 
arthritis or rheumatism, and back trouble of any kind.  On 
examination there were no musculoskeletal abnormalities 
found.

Post service medical records show that in February 1968 
private physician records reveal the first objective findings 
of a low back injury that was related to a January 1968 
automobile accident.  The patient was not seen again for the 
condition until August 1973 where x rays demonstrated 
congenital anomaly of the L5 with some sclerosis and 
scoliosis.  

The June 2000 MRI and August 2000 CAT Scan confirms 
multilevel spinal stenosis and diffuse degenerative changes.  
The May 2001 VA MRI report revealed 
L-Spine; severe desiccation at the four lower lumbar levels; 
severe stenosis/foraminal encroachment at L2-3/L3-4 with 
severe foraminal encroachment at L4-5.  

June 2001 to April 2002 private physician records reveal 
treatment for stenosis including epidural injections, and 
lumbar decompression.  Records of the May 2002 private 
physician follow up of the degenerative back disorder 
indicate that the veteran referred to a remote injury in the 
past.  The physician stated that there is really no way that 
he could tell whether or not the remote injury caused the 
current low back condition.

III.  Analysis

The appellant contends that he had a low back injury during 
service.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury of 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2. Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

As regards the claim for service connection for residuals of 
a low back injury, the Board finds that the claim must be 
denied because, although the veteran has submitted private 
medical evidence documenting recent treatment for a low back 
disorder, there is no medical evidence documenting it until 
1968, over 20 years after the veteran was discharged from the 
service.  The Board points out that the lapse of time between 
service and the diagnosis of a disability is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, F.3rd 1330, 1333 (Fed. Cir. 2000).  

Furthermore, in May 2002, the private physician stated that 
there is no way he could tell whether the veteran's 
allegation of a remote injury in the past caused the low back 
disorder.

The service medical records and post service medical records 
are negative for documentation of a low back disorder until 
1968.  Significantly, neither the veteran nor his 
representative has submitted or alluded to any competent 
evidence that would document exposure to low back injury 
during service.

The Board has considered the December 2002 testimony provided 
by the veteran and his spouse.  Although the Board does not 
doubt the sincerity of their belief that he has a low back 
injury as a result of his military service, the question of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As laypeople without the appropriate medical 
training or expertise, the veteran and his spouse are not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2. Vet. App. 
294 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for residuals of a low back injury must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not 


applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER


Service connection for residuals of a back injury is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


